Citation Nr: 1414849	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability, characterized as mechanical low back pain with a history of left S1 radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1976 and from August 1990 to June 1991, with additional service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified via video-conference at a February 2011 hearing before the undersigned.  A transcript (Tr.) of that proceeding is of record.

In May 2011, the Board remanded the above-captioned claim for additional development.  Unfortunately, that development is not yet complete and the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that that his service-connected low back disability (mechanical low back pain with associated left S1 radiculopathy) is worse than contemplated by his current 20 percent rating and that a higher evaluation is thus in order.  See Board Hearing Tr. at 32-42.  However, before the Board may reach the merits of his claim, additional development is needed.  38 C.F.R. § 19.9 (2013).

I.  Private Medical Records

During the February 2011 hearing, the Veteran testified that he was currently receiving treatment for lumbar radiculopathy and related low back symptoms from three private clinicians : B.C. Wouters, M.D., Ph.D.; P.C. Miller, M.D.; P.G. Ryan, M.D.  See Board Hearing Tr. at 32-33.  Significantly, however, the most recent treatment reports of record from Dr. Wouters and Dr. Miller predate the February 2011 hearing.  See August 21, 2008 neurology records B.C. Wouters, M.D.; see also September 30, 2010, electrodiagnostic report and October 2, 2010, statement from P.C. Miller, M.D.  Moreover, while treatment reports from the third above-named clinician have been added to the record since the hearing, it appears that subsequent reports remain outstanding that are relevant to the appeal.  See November 3, 2010-September 7, 2012, treatment reports from P.G. Ryan, M.D., FACS (includes April 3, 2012, lumbar radiculopathy referral from J.H. Larose, M.D., of High Tech Imaging Center, Inc.).  Indeed, the most recent notation from Dr. Ryan makes clear that the Veteran "[wa]s considering lumbar fusion [and] w[ould] let [his treating providers] know when he [was] ready to proceed."  See September 7, 2012, notation from P.G. Ryan, M.D., FACS.  This suggests that the Veteran may have undergone additional treatment -- potentially including surgery - that is not reflected in the paper or electronic record.

Accordingly, as pertinent treatment reports from Dr. Wouters, Dr. Miller, and Dr. Ryan all appear to be outstanding, they should be elicited on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  

II.  Clarification of VA Examination Reports

Efforts should also be made on remand to clarify VA examination reports, which appear to have been obtained pursuant to the Board's last remand.  In this regard, the Board acknowledges that a report of a June 17, 2011, VA peripheral nerves examination has been added in its entirety to the Veteran's paper claims file.  However, there are additional VA thoracolumbar examinations, dated September 8, 2012, and June 17, 2013, which appear as separate, handwritten entries in his Veterans Benefits Management System (VBMS) efolder.  See "VA Examination" entries in VBMS dated July 31, 2013; August 12, 2013; November 30, 2013.  Unfortunately, none of those examinations is formatted to conform to VA's current Document-Based Questionnaire (DBQ) protocols.  Accordingly, on remand, the Board requests that each examination be converted to conform to such protocols, i.e., formatted as a single, comprehensive report that is typed and legible.  Only then will the Board be able to leverage the findings obtained during those VA examinations to fully and fairly evaluate the Veteran's claim.  

III.  Supplemental Statement of Case

In addition to undertaking the aforementioned development, the agency of original jurisdiction (AOJ) should ensure that the appeal is in the proper procedural by issuing the Veteran and his representative a supplemental statement of the case (SSOC)).  Significantly, the most recent SSOC (uploaded to the Veteran's Virtual VA efolder) is dated September 1, 2011.  As such, it does not incorporate the VA examinations and records development that have been undertaken since that time.  Accordingly, an updated SSOC should be promulgated on remand, taking into account all pertinent evidence contained in the paper and electronic record.  See 38 C.F.R. § 20.1304 (2013).  This will obviate the need to elicit an additional waiver from the Veteran with respect to the evidence that has been added to the electronic record since the last SSOC.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization (such as a VA Form 21-4142, Authorization and Consent to Release Information to VA), obtain and associate with the claims file all outstanding medical records that the Veteran identifies in connection with his pending low back claim, to expressly include:

a)  all treatment reports from B.C. Wouters, M.D., Ph.D., dated since August 21, 2008;

b)  all treatment reports from P.C. Miller, M.D., dated since October 2, 2010; and 

c)  all treatment reports from P.G. Ryan, M.D., FACS, dated since September 7, 2012.

Two attempts should be made to obtain any relevant treatment records from private medical providers.  See 38 C.F.R. § 3.159(c)(1); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193; 38 U.S.C.A. § 5103A(2)(B).  

In addition, requests for any relevant records in the custody of VA or another Federal agency must continue until a formal finding is made that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2).

2.  If any of the records requested in item 1 is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

3.  Convert the VA thoracolumbar examinations, dated September 8, 2012, and June 17, 2013, from their current format (as separate, handwritten entries in his Veterans Benefits Management System (VBMS) efolder) to comprehensive reports in which all clinical findings are typed and clearly legible in accordance in VA Document-Based Questionnaire (DBQ) protocols.  Then, associate those converted VA examination reports in their entirety with the paper or electronic claims file so that AOJ and Board adjudicators may readily access them in reevaluating the Veteran's low back claim.

4.  After undertaking any additional development deemed necessary to avoid another remand, readjudicate the Veteran's low back claim.  If any aspect of the claim remains denied, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that takes into account all pertinent evidence added to the paper and electronic claims file since the previous (September 1, 2011) SSOC.  Afford the parties a reasonable opportunity to respond.  Thereafter, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


